Citation Nr: 1441289	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1956.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbar degenerative disc disease, lumbar spinal stenosis, mild scoliosis, and arthritis.

2.  The Veteran reported complaints of low back pain but did not sustain a low back injury in service.

3.  Symptoms of a low back disorder were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

4.  A current low back disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran has been diagnosed with arthritic changes throughout the spine.  See October 2012 VA examination report.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran contends, in essence, that his low back disorder is related to active service, specifically to laying on the cold ground in service, which made his back hurt.  See July 2014 Board hearing transcript pp. 13-14.

Initially, the Board finds that the Veteran was sound at service entry.  At the May 1953 service enlistment physical, his spine was noted to be clinically normal.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  While a July 1954 service treatment record notes that he reported an accident involving his low back prior to enlistment, this in-service statement, made more than a year after enlistment, does not serve as clear and unmistakable evidence that a low back disorder preexisted service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (a reported history of preservice existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions).  

The evidence of record demonstrates that the Veteran has currently-diagnosed lumbar degenerative disc disease, lumbar spinal stenosis, mild scoliosis, and arthritic changes throughout the spine.  See October 2012 VA examination report.  A November 2009 private treatment record notes degenerative arthritis involving the lumbar spine and sclerosis adjacent to the superior left sacroiliac joint.  Therefore, the first element is met.

Next, the evidence shows that the Veteran complained of low back pain in service, but did not sustain an actual injury to the low back.  Specifically, service treatment records reflect that he complained of backaches in December 1953, June 1955, and August 1955.  A July 1954 service treatment record notes that he reported pain in the lower back around the base of the spine; however, X-rays taken at the time were normal.  The June 1955 notation notes a causative factor for the backache of Strep A.  The August 1955 service treatment records associate the back pain with a fever.  At the July 2014 Board hearing, he denied any in-service back injury.

Therefore, service treatment records reflect in-service low back symptoms and the second element has been met; however, the service treatment records do not show a chronic low back disorder.  As such, service connection is not established under the chronicity provision of 38 C.F.R. § 3.303(b).

Next, as the Veteran's current low back disorder is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R.	 § 3.303(b).  To this end, post-service evidence does not reflect low back symptomatology for many years after service separation.  

A November 1998 private treatment record indicated that a July 1998 MRI of the lumbar spine revealed degenerative changes and herniated discs as well as lumbar muscle spasm and acute lumbar sprain/strain.  As noted in November 1998, the private physician opined that the Veteran had sustained injuries that were permanent in nature.  A November 2009 private CT scan showed extensive degenerative arthritis involving the lumbar spine and sclerosis adjacent to the superior left sacroiliac joint.  A November 2009 private treatment record reflected that he sustained a back injury during service, but denied any previous surgeries.

The July 1998 MRI report is the first recorded symptomatology related to a low back disorder, coming some 43 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the low back for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  At the October 2012 VA examination, he reported that his back had worsened over the years.  At the July 2014 Board hearing, he testified that he had low back pain since service separation.  He further testified that he continued receiving private treatment for his low back following service separation, but did not indicate the dates or circumstances of any treatment for a low back disorder.  

Further, at the May 1956 service separation physical, the Veteran's spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to a low back disorder for more than four decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in May 1956 to the first notation of low back symptoms (1998).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, the Veteran filed a VA disability claim for service connection for "nerves" in February 1962, shortly after service, and another claim in May 1974 for a bullet wound in the right leg and rectal disabilities, but did not claim service connection for a low back disorder or make any mention of any low back symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not mention low back symptoms.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

Thus, his inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic low back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.

In addition, as noted, the earliest notation of treatment for the Veteran's low disorder was July 1998, at least 42 years after separation from service in 1956.  While asserting that he received treatment for the low back following service separation, he did not provide dates of treatment or any indication of how close in time to service separation any low back symptomatology began.  Therefore, a low disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Nonetheless, as a low back disability is currently shown and the evidence reflects in-service low backaches, the next question is whether there is a casual relationship between the current complaints and the in-service symptomatology.  In this case, the Board finds that the weight of the competent evidence does not attribute the low back disorder to active duty.  

In an October 2012, VA examination, the Veteran reported in-service back pain and that his back pain had worsened over the years, but he did not remember any specific trauma to his back.  The examiner opined, based on review of the claims file, the past medical history, and physical examination, that the current back disorder was not related to active service but was rather consistent with degenerative changes and age.  

The examiner opined that, if the Veteran's current back disorder was caused by the in-service instances of back pain, he would have been in and out of hospitals and would have been treated multiple times since discharge, which is not the case here.  The examiner noted that the Veteran had only begun seeing a doctor recently for complaints of back pain and had never received pain management or physical therapy.   

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physician evaluation.  There is no indication that the examiner was not fully aware of the Veteran's past low back history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's low back disorder was not causally related to his active service.  Further, there is no contradicting medical evidence of record.  As such, the Board finds the October 2012 VA examination opinion highly probative.    

The Board has weighed the Veteran's statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the October 2012 VA examination report.  

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of lumbar degenerative disc disease, lumbar spinal stenosis, mild scoliosis, and arthritis.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of lumbar degenerative disc disease, lumbar spinal stenosis, mild scoliosis, and arthritis.

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of nexus between the current claim and service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in October 2010, prior to the initial adjudication of the claim in June 2011.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, a VA examination report, a copy of the July 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in October 2012.  The examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


